DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The earliest effective filing date afforded the instantly claimed invention has been determined to be 11/16/2018, the filing date of PCT/CN2018/115857 of which this Application is a U.S. National Stage Application submitted under 35 U.S.C. 371.
Acknowledgment is made of Applicant’s claim for foreign priority pursuant to 35 U.S.C. 119(a)-(d) and/or 365(b) based on a prior applications filed in China on 11/16/2017 and 4/16/2018.  Certified copies have been filed in parent Application No. PCT/CN2018/115857.  However, Applicant has not been granted the benefit of foreign priority because certified English translations of the foreign applications have not been provided.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/13/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 10/13/2021 is also acknowledged.  

The elected species read upon claims 1-2, 5-8, 11, 14-19 and 24-26.  Claims 4, 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 11, 14-19 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al (WO 2019/097479 – having priority to 9/06/2018 based on US Provisional Application No. 62/727,936).
Claim 1 is drawn to a compound of Formula (I), which embraces Applicant’s elected compound species 
    PNG
    media_image1.png
    166
    157
    media_image1.png
    Greyscale
 wherein A is 
    PNG
    media_image2.png
    51
    78
    media_image2.png
    Greyscale
 wherein R is F (and n is 1); R1 and R5 are each H; R2 and R4 are each F; and T is CR3 wherein R3 is F – which reads on claims 1-2, 5-8, 11, 14-19 and 24-25 as well as compositions thereof further comprising a pharmaceutically acceptable carrier (claim 26
Fu et al teach compounds of formula (I), including the instantly claimed compound species (Page 88, Compound 27; see also 62/727,936 Page 88, Compound 27), and compositions thereof further comprising a pharmaceutically acceptable carrier (Paragraph 0056).
Accordingly, claims 1-2, 5-8, 11, 14-19 and 24-26 are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.